Citation Nr: 1119037	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had verified service from April 1988 to June 1996.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from October 2005, March 2006, and August 2006 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manila, the Republic of the Philippines.  

In July 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was previously before the Board in November 2009.  At that time, the issues before the Board were (1) Whether new and material evidence had been presented to reopen a claim of service connection for bilateral hearing loss disability, and if so, whether service connection was warranted; (2) Whether new and material evidence has been presented to reopen a claim of service connection for bilateral tinnitus disability, and if so, whether service connection was warranted; (3) Whether new and material evidence has been presented to reopen a claim of service connection for low back disability, and if so, whether service connection was warranted; and (4) Whether new and material evidence has been presented to reopen a claim of service connection for headache disability, and if so, whether service connection was warranted.  The Board, at that time, found that new and material evidence had been submitted to reopen all the claims.  It then remanded the newly reopened claims for additional development, to include VA examinations.  

Following the requested development, the RO granted service connection for migraine headaches and assigned a 10 percent disability evaluation.  As this is a grant of the full benefit sought on appeal, the Board will no longer address this issue.  


FINDINGS OF FACT

1.  Any current hearing loss disability is not of service origin.

2.  Resolving reasonable doubt in favor of the Veteran, his current tinnitus is of service origin.  

3.  Any current low back disorder is not of service origin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, his current tinnitus is of service origin.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. § 3.303.

3.  A low back disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis and sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.


Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service treatment records reveal that at the time of a February 1987 examination, testing revealed pure tone thresholds, in decibels, of 5, 10, 15, 5, and 15, for the left ear; and 20, 10, 5, 5, and 5 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a July 1987 examination, testing revealed pure tone thresholds, in decibels, of 5, 10, 15, 5, and 15, for the left ear; and 0, 10, 5, 5, and 5 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a March 1988 examination, testing revealed pure tone thresholds, in decibels, of 15, 10, 5, 10 and 15, for the left ear; and 15, 15, 5, 10, and 0 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a July 1989 examination, testing revealed pure tone thresholds, in decibels, of 5, 5, 5, 10 and 10, for the left ear; and 5, 5, 0, 10, and 10 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a May 1990 examination, testing revealed pure tone thresholds, in decibels, of 0, 5, 10, 15 and 25, for the left ear; and 0, 5, 0, 5, and 10 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a June 1991 examination, testing revealed pure tone thresholds, in decibels, of 0, 0, -5, 10 and 10, for the left ear; and 0, 5, 0, 5, and -5 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a July 1992 examination, testing revealed pure tone thresholds, in decibels, of 15, 10, 5, 10 and 20, for the left ear; and 20, 10, 5, 10, and 15 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

On his July 1992 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss or ear, nose or throat trouble.  

At the time of a June 1994 examination, testing revealed pure tone thresholds, in decibels, of 5, 5, 0, 5 and 15, for the left ear; and 5, 5, 10, 5, and 5 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

In an updated June 1994 report of medical history, it was indicated that there had been no changes since the July 1992 report of medical history.  

At the time of the Veteran's February 1996 service separation examination, normal findings were reported for the ears.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, of 5, 5, 0, 5 and 15, for the left ear; and 5, 5, 10, 5, and 5 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

On his February 1996 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss or ear, nose, or throat trouble.  

Service treatment records do not contain any complaints or findings of tinnitus during the Veteran's period of active service.  

At the time of an October 1996 VA examination, an audiological evaluation revealed pure tone thresholds, in decibels, of 5, 10, 10, 10 and 15, for the left ear; and 5, 10, 15, 20, and 25 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in both ears.  The Veteran was noted to have hearing sensitivity within normal limits.  

As to tinnitus, the Veteran reported that he had had periodic mild to moderate high pitched ringing in his right ear for the past two to three years.  

In a January 2006 report, the Veteran's private physician, V. Lucero, M.D., indicated that the Veteran had a history of bilateral ear pain noted while still in the Navy Service.  He indicated that said ear pain was aggravated by loud noises, persisting progressively until four years ago, aside from ear pain, he also started experiencing tinnitus, a decrease in his hearing acuity and mild to moderate on and off headache.  He noted that plain audiometry and tymphanogram were requested which revealed mild mixed hearing loss, right ear, and mixed hearing loss, left ear.  Dr. Lucero rendered diagnoses of mixed right ear hearing loss and moderate mixed left ear hearing loss.

VA treatment records associated with the claims folder reveal that at the time of a May 2006 audiological evaluation, the Veteran was noted to have moderate sensorineural hearing loss on the right and severe sensorineural hearing loss on the left.  

At the time of a May 2007 VA audiological evaluation, the Veteran was noted to have severe to profound sensorineural hearing loss in both ears.  An audiological evaluation revealed pure tone thresholds, in decibels, of 70, 70, 75, 80 and 90, for the left ear; and 60, 65, 75, 80, and 90 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a May 2008 VA outpatient visit, the Veteran complained of aural fullness in both ears.  He also noted having decreased hearing, which was almost the same as the prior year, and noted frequently occurring ringing in his ears.  An audiological evaluation revealed pure tone thresholds, in decibels, of 80, 75, 80, 85, and 95, for the left ear; and 70, 80, 80, 80, and 85 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  

At his July 2008 Travel Board hearing, the Veteran testified that he never went to sick bay for hearing problems or tinnitus.  He noted that he was told that he was a candidate for hearing aids.  The Veteran testified that he was exposed to severe noise on an almost daily basis as a result of his duties as a jet mechanic.  He indicated that he had constant ringing in his ears at night.  

In a statement received from the Veteran at the time of his hearing, he stated that although his hearing loss and tinnitus conditions were not found at the time of discharge, he strongly believed that these conditions existed during his active service.  He indicated that he never knew what tinnitus was and he thought all along that the pain and ringing in his ears was normal because his job in the Navy was that of an aircraft mechanic.  The Veteran stated that almost every day he was exposed to a severe noise hazard environment.  He noted that he worked troubleshooting running engines at close range during flight operations, especially on board the aircraft carrier.  He reported that he did not bother going to sick bay and now he regretted this.  

The Veteran stated that even when he retired, he had constant pain and ringing in his ears, especially at night, and this remained.  He noted that it had been bothering him and severely affected his hearing in both ears.  

In a December 2009 letter, the Veteran's wife indicated that the Veteran experienced ringing in his ears.  He ignored it at first as it was off and on but it became more frequent.  She noted that it was becoming harder to talk to him.  She observed that the hearing results showed hearing loss.  She also stated that she would wake up at night and see the Veteran tossing and turning, which he related to the ringing in his ears.  

In conjunction with the November 2009 remand, the Veteran was afforded a VA examination in March 2010.  The examiner indicated that the claims folder had been reviewed.  He also observed the inservice audiogram findings, which he noted revealed normal hearing acuity for both ears.  The examiner noted that the Veteran complained of decreased hearing and ringing in both ears.  He indicated that the Veteran worked as an aircraft mechanic during service and had been exposed to aircraft and jet engine noise.  The examiner observed that the Veteran worked as a mechanic following his period of active service.  The Veteran denied any other post military noise exposure.  The examiner noted no history of ear trauma while in service.  

With regard to tinnitus, the examiner noted that the Veteran reported having bilateral tinnitus.  He stated that the Veteran reported that in the late 1980's he heard soft pitch ringing sounds in both ears, which became louder after 10 years.  The Veteran reported that the tinnitus was recurrent, with the ringing occurring on a daily basis four to five times per day and lasting for 10 to 15 minutes.  An audiological evaluation revealed pure tone thresholds, in decibels, of 35, 40, 45, 50 and 55, for the left ear; and 35, 35, 35, 40, and 40 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent for the right ear and 88 percent for the left ear.  The examiner indicated that the Veteran had mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss for the left ear.  The examiner reported that hearing loss was present and that tinnitus was as likely as not a symptom associated with the hearing loss.  

The examiner indicated that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure.  He noted that after reviewing the Veteran's file, he was not able to find any finding of hearing loss or tinnitus on record.  He stated that all the early audiograms done in service were within normal limits.  The examiner noted that although the Veteran's work dealt with noises (jet and aircraft engines) there was no substantial proof that it affected his hearing.  He indicated that a finding of sensorineural hearing loss would be the result of prolonged noise exposure; however, there was no finding on his audiogram.  The examiner stated that the ringing could be an effect of his recurrent rhinitis (eustachian tube dysfunction) and to a lesser extent his noise exposure.  

As to service connection for bilateral hearing loss, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to hearing loss.  Numerous inservice audiological evaluations, including the Veteran's service separation examination audiogram revealed normal findings for hearing.  Moreover, the Veteran, on his service separation report of medical history checked the "no" box when asked if he had or had ever had hearing loss.  

Next, post-service evidence does not reflect symptomatology associated with hearing loss until many years after discharge.  In this regard, the Board notes that the Veteran was found to have normal hearing on his October 1996 VA examination and that hearing loss was not reported until 2005, when the Veteran's private physician indicated that the Veteran had mixed hearing loss.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that the Veteran did not have any hearing loss during service and had normal hearing findings at the time of his service separation examination.  Normal hearing acuity was also reported at the time of the October 1996 VA examination.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial findings of hearing problems.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.  Likewise, the statements of the Veteran's wife also do not establish continuity based upon the above.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this regard, the Board notes that the VA examiner indicated it was less likely than not that the Veteran's hearing loss was related to his period of service.  His opinion was provided after a complete review of the claims folder and an examination of the Veteran.  He also supplied rationale for his opinion.  

The Board has also considered the Veteran's statements asserting a nexus between his hearing loss and active duty service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Moreover, neither is the Veteran's spouse. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As to tinnitus, the Board notes that while the Veteran's service treatment records are absent of any findings of tinnitus, the Veteran did report that he had tinnitus for two to three years at the time of his October 1996 VA examination.  Moreover, the VA examiner diagnosed the Veteran as having intermittent tinnitus of the right ear at that time.  The Board further observes that the Veteran has reported having had tinnitus on a continuous basis, with increasing frequency, throughout the course of his appeal.  The Board also notes that the Veteran's wife has noted the Veteran's continuous complaints of tinnitus for years.  

While the March 2010 examiner indicated that it was less likely than not that the Veteran's tinnitus was related to his noise exposure in service, this was based upon the lack of findings of tinnitus in service.  However, unlike the findings of normal hearing acuity at the time of the October 1996 VA examination, the Veteran was diagnosed as having tinnitus at the time of the examination, which was in close proximity to his period of service.  Furthermore, the Veteran reported that it was present for two to three years and the Board notes that there was little gap between his separation from service and his initial VA examination to allow for an intercurrent cause.  As both the Veteran and his wife have indicated that the Veteran had tinnitus since service, as the Veteran's tinnitus was found in extremely close proximity to his period of service, as a tinnitus diagnosis is more subjective in nature, and as the Veteran's military occupational specialty during service allowed for exposure to extreme noise, it cannot be stated that the preponderance of the evidence is against the claim.  The Board notes that for a Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for tinnitus, it cannot be stated that the preponderance of the evidence is against the claim.  As such, service connection is warranted for tinnitus 


Low Back

A review of the Veteran's service treatment records reveals that he was seen in April 1996 with complaints of back pain as a result of lifting at work and overworking his back.  The Veteran reported that he thought the irritation would go away but it had become increasingly worse.  The pain was centered in the lower to the mid-thoracic back area.  

Physical examination revealed tenderness over the lumbosacral spine with minimal tenderness in the left para-lumbosacral zone.  A diagnosis of probable muscle strain was rendered at that time.  The Veteran's treatment records contain no other complaints or findings of lower back problems.  

At the time of an October 1996 VA examination, the Veteran stated that approximately one year ago he had the rather gradual onset of recurring aching pain in the low back.  This was not associated with any specific injury; however, it was aggravated by excessive bending and lifting.  The Veteran reported no radiation of the pain into the lower extremities.  He was treated primarily with rest and analgesics.  He had had no progression in his treatments.  

Physical examination performed at that time revealed he was able to stand erect with normal curvatures of the spine.  There was an area of occasional discomfort in the midline in the lumbar region.  Forward flexion was to the toes.  Lateral bending and extension were equal and regular, bilaterally.  Straight leg raising was accomplished to 70 degrees, bilaterally.  X-rays taken of the lumbar spine revealed no significant abnormalities.  The examiner rendered a diagnosis of spina bifida occulta of the sacrum.  

In a December 2005 report, the Veteran's private physician, M. Mangaser, M.D., indicated that the Veteran had a history of low back pain noted while still in Navy with increase frequency of occurrence in the past few months accompanied by shooting pain in the lower extremities.  X-rays performed were noted to have shown normal findings.  Diagnoses of lumbago and neuralgia were rendered.  

VA treatment records associated with  claims folder reveal that X-rays taken of the lumbar spine in November 2005 were normal.  In March 2006, the Veteran was seen with complaints of recurrent back pain, with radiation to the lower extremity.  It was the examiner's assessment that the Veteran had degenerative disc disease of the lumbar spine.  VA treatment records subsequent to this time continue to reveal complaints of back pain with diagnoses of degenerative joint disease of the lumbar spine being rendered.  

At the time of his July 2008 hearing, the Veteran testified as to having gone to sick bay on one occasion for his back.  He indicated that he had no other back injuries or pain in service.  He reported that he ignored the back pain.  

In a July 2008 statement submitted at the time of the hearing, the Veteran reported that he seldom went to sick bay for his back pain.  He stated that he would often ignore the back pain.  He noted that being a jet mechanic was strenuous activity.  He stated that his condition had worsened since his retirement from the military.  

In a December 2009 statement, the Veteran's wife indicated that since the day she married the Veteran in 1989, she noticed that he always had a bottle of pain relievers in his back pack which he brought to work.  She indicated that she told the Veteran to go to the Naval Hospital but he did not want to be absent from work.  She noted that his back pain bothered him to the present day.  She reported that he now had to hold onto the table in order to get up.  

In conjunction with the November 2009 Board remand, the Veteran was afforded an additional VA examination in February 2010.  

At the time of the examination, the Veteran reported that his lower back pain started when he worked as an aircraft mechanic while in the Navy.  The Veteran stated that working in cramped places in cramped positions, along with lifting, carrying, pulling and pushing heavy loads had taken their toll on his lower back.  The Veteran indicated that this had been intermittent with remissions.  

X-rays taken of the lumbar spine revealed the presence of minimal spur formation in the lumbar spine.  The disc and joint spaces were intact.  Normal lumbar lordosis was present.  It was the x-ray examiner's impression that the Veteran had spondylosis deformans.

The VA examiner indicated that the claims folder had been reviewed.  He stated that the Veteran's current low back condition (lumbar spondylosis deformans) was not caused by or a result of a low back condition while in military service.  The VA examiner reported that a review of the service medical records showed a single medical report dated in April 1996, with a history of low back pain after lifting at work seven days prior to consult.  He noted that physical examination performed at that time showed tenderness of the lumbosacral area and left paralumbar side.  He observed that the Veteran was diagnosed as having a probable muscle strain of the low back at that time.  He was given Flexeril and Motrin at that time.  It was noted that the Veteran had some improvement going on with no mention of any chronicity or residuals.  

The examiner further noted that there was no documentation or record of any consult regarding the low back condition one year after discharge.  The Veteran was asked and denied any consults with medical personnel in 1997.  The examiner further noted that the Veteran reported that he still worked as a mechanic as a civilian after discharge.  The examiner also observed that the Veteran's discharge medical examination report showed a normal spine and the Veteran denied any recurrent back pain while in service for 17 years.  Therefore, the current lower back disorder (lumbar spondylosis deformans) was not caused by or a result of lower back complaints while in the military service. 

As to service connection for a low back disorder, the Board notes that when considering in-service incurrence, service treatment records demonstrate that the Veteran was seen in April 1996 with complaints of low back pain, which resulted in a diagnosis of probable muscle strain of the low back.  There was no further follow-up.  At the time of the Veteran's October 1996 VA examination, the examiner rendered a diagnosis of spina bifida occulta.  Spina bifida is "a developmental anomaly characterized by defective closure of the vertebral arch." See Dorland's Illustrated Medical Dictionary, 1736 (30th ed. 2003).  This citation is provided purely for definitional purposes to aid in the Board's discussion.  Cf. Kirwin v. Brown, 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  Use in this manner does not conflict with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).

Congenital or developmental abnormalities such as spina bifida, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted in limited circumstances for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

Notwithstanding, there is no medical evidence in the present case suggesting that the Veteran's spina bifida was aggravated by active service. 

Next, post-service evidence does not reflect symptomatology associated with a low back disorder until many years after discharge.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  

As noted above, in determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that the Veteran was seen on one occasion for a probable muscular strain of the low back, with no further findings or reports in service.  Moreover, he was not found to have a low back disorder other than spina bifida occulta at the time of his October 1996 VA examination.  The Board also emphasizes the multi-year gap between discharge from active duty service and the subsequent findings of a low back disorder. 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.  Likewise, the statements of the Veteran's wife also do not establish continuity.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this regard, the Board notes that the VA examiner indicated it was less likely than not that the Veteran's low back disorder was related to his period of service.  His opinion was provided after a complete review of the claims folder and an examination of the Veteran.  He also supplied rationale for his opinion.  

The Board has also considered the Veteran's statements asserting a nexus between his low back disorder and active duty service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Likewise, the Veteran's spouse cannot provide an opinion as to the etiology of any current low back disorder.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's current low back disorder developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's status has been substantiated.  As it relates to the issues of service connection, the Board observes that the RO/AMC, in August 2005 and December 2009 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in March 2006 and December 2009 letters.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The AMC, acting on behalf of the RO, obtained all treatment records identified in the Board remand to the extent possible.  In conjunction with the Veteran's claim, the matter was referred for VA examinations in February and March 2010.  The history and information obtained as a result of the examinations is sufficient to properly address the Veteran's claims.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization and his testimony at the July 2008 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for tinnitus is granted.  

Service connection for a low back disorder is denied.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


